Citation Nr: 1634806	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  13-35 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, K.S.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971, including service in the Republic of Vietnam.   

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied entitlement to the benefit currently sought on appeal.  

In May 2016, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Another VA medical opinion is needed to reconcile the conflicting evidence.  The current VA medical opinions are inadequate in light of the Veteran's May 2016 hearing testimony.  At the hearing, the Veteran reported having a continuity of symptomatology for psychiatric symptoms beginning in service and seeking medical treatment shortly thereafter.  Notably, service records confirm that the Veteran served as a boat operator in Vietnam.  They are consistent with his recollections of Vietnam events given at the hearing.  His report of mental health treatment or counseling around 1972 is not inherently implausible.  See Hearing transcript p. 13.  The Board considers the Veteran generally credible concerning his reports of Vietnam events and post-service treatment given at the hearing.  

Nonetheless, the Veteran's hearing testimony conflicts with reports given to treating VA clinicians.  VA treatment records from March 2012, July 2014 and February 2016 show that the Veteran was treated for depression, but do not contain any indication that it was attributable to military stressors.  Rather, the treating clinician reports suggest that the depression symptoms were attributable to contemporaneous events and weigh against a military nexus.  

VA obtained medical opinions in April 2012 and December 2014.  However, the VA examiners did not have an opportunity to consider the reports given at the subsequent hearing above.  Moreover, within their comments, they both impermissibly reject any lay reports on the basis of an absence of regular medical treatment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

In this case, the Board finds another medical opinion is needed to fully consider the Veteran's recent lay reports in light of the conflicting reports given to treating clinicians within the VA treatment records.  

It also appears that the VA examiners reviewed pertinent VA treatment records from 2003 through 2005 in the Computerized Patient Record System (CPRS).  The Board does not have access to CPRS and these records need to be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain pertinent VA treatment records from the Gulf Coast/ Biloxi VA Medical Center from 2003 through 2005 and associated them with the electronic claims folder.

2.  Request that the Veteran identify the date and medical facility where he initially received psychiatric treatment after separation around 1972.  Take appropriate action based upon his response.

3. Then, after obtaining all available records and associating them with the electronic claims folder, schedule the Veteran for another VA psychiatric examination.  A complete copy of the electronic claims folder must be available and reviewed the examiner.

Following a complete review of the record, the examiner is asked to provide the following medical opinion:

Is it at least as likely as not (50 percent probability or greater) that the current diagnosed depressive disorder, or any other psychiatric disorder, is related to the Veteran's military service, to include his reports of stressful events while serving in Vietnam?

The examiner must accept the Veteran's description of in-service events consistent with his service history as an inland water boat operator in the Republic of Vietnam to be credible.  The examiner must consider the Veteran's reports that he developed psychiatric symptoms immediately after service and sought treatment shortly thereafter as generally credible.  

A complete rationale must support any opinion expressed.  The examiner must directly address the Veteran and other supporting lay reports that he developed psychiatric symptoms from stressful events he experienced as boat operator in the inland waters in Vietnam.  

4. Then, readjudicate the claim based on all the evidence of record.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response before returning the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

